DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pech (DE102008040231).
Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to Claims 6-9 have been fully considered and are persuasive.  The obviousness rejection of Claims 6-9 has been withdrawn. 
	Applicant argues that Wochner does not recognize or appreciate a crushed polycrystalline silicon lump where a surface metal concentration is 9.2 pptw or less.  The argument is unpersuasive because as presently cited Wochner broadly discloses a crushed polycrystalline silicon lump where the surface metal concentration is 200 pptw or less. Furthermore, Pech is presently cited for teaching polycrystalline silicon lump where the surface metal concentration is 0.1 to 10 pptw in order to improve the polycrystalline silicon for electronic and solar applications.
	Applicant argues that Hwang does not overcome the deficiencies of Wochner ‘959 because it is silent on any combination of a washing step using alkali aqueous solution containing hydrogen peroxide with a washing step using fluonitric acid aqueous solution.  Applicant also argues that Hwang teaches away from using fluonitric acid aqueous solution.  Applicant’s argument is persuasive since the Office agrees that Hwang does not disclose a washing step in combination with fluonitric acid aqueous solution.  The Office notes that Hwang relates to a method related to semiconductor manufacture comprising etching of polysilicon and not a washing step.
Applicant argues that there is no per se rule of obviousness regarding the order of performing steps and that by performing the washing steps of b) to d) in combination, the obtained crushed polycrystalline silicon lumps become highly clean.  The argument is unpersuasive because the evidence cited [0040-0045] do not show an unexpected result eliminating the prima facie case of obviousness for changing the order of steps.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wochner et al (US 2014/0037959) and in further view of Pech et al (DE 102008040231 citations taken from the Machine Translation provided with the Office Action).
	 Regarding Claim 1, Wochner discloses polycrystalline silicon chunks having a concentration of metals on the surface of less than 200 pptw (see [0025]).  Wochner further discloses that preferably the surface concentration of tungsten (W) on the polycrystalline silicon chunks is preferably from 0.1-5 pptw (see [0035]).  Wochner further discloses an example where the surface concentration of W in pptw is 0 and the surface concentration of Co in pptw is 0 (see Table 2, Table 4, and Table 6).
Regarding a surface metal concentration is 9.2 pptw or less, Pech discloses a polysilicon break (i.e. a polycrystalline silicon lump) with a sum of metal impurities preferably from 1 to 10 pptw (see Page 2, Middle).  Pech discloses that increasing purity is necessary for electronic applications and foreseeable purity requirements in solar applications (see Page 2, Top).  Pech further discloses an example where in the surface cobalt concentration is 0.1 pptw (see Page 4, Example 3, Bottom).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the polycrystalline silicon chunk as disclosed by Wochner where the polycrystalline silicon chunk has a total concentration of metals is in any range overlapping with 1-10 pptw as disclosed by Pech including the claimed ranges in order to have a polycrystalline silicon with less surface contamination for improved production of electronic components and solar cells. 
	Regarding Claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the polycrystalline silicon chunk as disclosed by Wochner where the polycrystalline silicon chunk is cleaned so that the total concentration of metals including W and Co is in any range overlapping with the ranges disclosed by Pech and Wochner including the claimed ranges in order to have a polycrystalline silicon with less surface contamination for production of electronic components and solar cells. 
	Regarding Claim 3, the claim is a product-by-process limitation.  Wochner also discloses a polycrystalline chunk that is obtained by crushing polycrystalline silicon rod with tungsten carbide phases and cobalt (see [0059-0060]).
	Regarding Claim 4, Pech discloses a polycrystalline silicon lump where the contaminants are Na, Mg, Al, K, Ca, Cr, Fe, Ni, Co, Cu, Zn, W, Ti, and Mo (see the tables on Page 5/8).  Wochner discloses a polycrystalline silicon where the metals in surface metal concentration comprise Fe, Cr, Ni, Na, Zn, Al, Cu, Mo, Ti, W, K, Co, Mn, Ca, Mg, and Ag (see [0033]).
	Regarding Claim 5, Wochner discloses the polycrystalline silicon subsequently packaged in a PE pouch (i.e. a polyethylene resin bag) (See [0076]).
	
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Wochner is the closest prior art to the method of Claim 6.  Wochner discloses a method of preparing a polycrystalline silicon chunk comprising:
(1) crushing polycrystalline silicon rod (see [0047]);
(2) pre-cleaning either: (i) in HF, HCl, and H2O2 (i.e. a solution containing hydrogen peroxide) or (ii) in NaOH or KOH (i.e. an alkali solution); and 
(3) main cleaning by means of etching with HF/HNO3 (see [0085-0088] and [0099-0101]).
	Wochner does not specifically disclose a first washing step in a fluonitric acid aqueous solution. Wochner does not disclose an intervening second step for washing crushed lump of polycrystalline silicon rod with an alkali aqueous solution containing hydrogen peroxide.
Hwang discloses a method for removing polysilicon when manufacturing a semiconductor device by etching a polysilicon workpiece with an aqueous solution comprising 1-5 wt% of tetramethyl ammonium hydroxide and 0.3 wt% of hydrogen peroxide (see [0024], [0037-0038] and [0067-0068] and Table 5).  Hwang discloses that wet etching of polysilicon is conventionally with a solution comprising nitric acid and hydrofluoric acid (see [0008]).  Hwang further discloses that alkylammonium hydroxide and hydrogen peroxide etching solution has high concentration stability and etches with high uniformity (see [0011] and [0012]).
Applicant argues persuasively that Hwang does not overcome the deficiencies of Wochner because it is silent on any combination of a washing step using alkali aqueous solution with a washing step using the fluonitric acid aqueous solution.  Applicant also persuasively argues that Hwang teaches away from using fluonitric acid solution.  Therefore, the Office agrees that it would not have been obvious to practice the claimed method in view of the combined teaches of Wochner and Hwang.
Pech discloses a method for cleaning the silicon fracture comprising: (a) purification in an oxidizing washing solution containing nitric acid or hydrochloric acid and hydrofluoric acid and hydrogen peroxide and water; and (b) purification in a washing solution comprising nitric acid and hydrofluoric acid and water (see Page 2, Middle).  Pech therefore reads on a first and second washing step with a fluonitric acid aqueous solution.
Pech does not disclose an intervening second step for washing crushed lump of polycrystalline silicon rod with an alkali aqueous solution containing hydrogen peroxide.  There is no reason to modify Pech with an intervening step between the first and second purification steps (a) and (b) for washing with an alkali aqueous solution containing hydrogen peroxide as required in Claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/28/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/3/2022